Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claim 1-20 are pending and under examination. 

Priority
	The instant application is a continuation of 16/359,102 filed on 3/20/2019, which is a continuation of 15/597,541 filed on 5/17/2017, which is a continuation of 14/758,873 filed on 7/1/2015, which is a national stage application of PCT/US2013/074388 filed on 12/11/2013, which claims priority from US provisional applications 61/814,944 filed on 4/23/2013, 61/807,629 filed on 4/2/2013, and 61/735,852 filed on 12/11/2012.  

Information Disclosure Statements
	The Information Disclosure Statements filed on 11/19/2020 and 4/9/2021 were considered by the examiner.  

Claim Objections
	Claims 9 and 18 are objected to for missing an “and” between “included in a hydrogel;” and “a sequestering agent” in the claims.  It is clear that they must both be present based on the wherein clause of the claim.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112(b)
Claims 2-8, 10, 15, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for being dependent on itself.  It is unclear what claim it should be dependent on.  For the purpose of compact prosecution, it will read as if it were dependent on claim 1.  
Claims 3-6 are rejected as being dependent on an indefinite claim.  
Claim 2 recites the limitation "the calcium chelator" in the claim without a prior recitation of “a calcium chelator” (note that claim 2 is dependent on itself).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the hydrogel”, “the hyaluronic acid” and “the crosslinked alginate” in the claim without a prior recitation of “a hydrogel”, “hyaluronic acid” and “crosslinked alginate” (note that claim 2 is dependent on itself, but these items are found in claim 1, which is not connected to this claim).  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 recite the limitations "the hydrogel” in the claim without a prior recitation of “a hydrogel” (note that claim 2 is dependent on itself, but these items are found in claim 1, 
Claim 6 recites the limitations "the hydrogel”, “the hyaluronic acid” and “the crosslinked alginate” in the claim without a prior recitation of “a hydrogel”, “hyaluronic acid” and “crosslinked alginate” (note that claim 2 is dependent on itself, but these items are found in claim 1, which is not connected to this claim).  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 16, and 20 recites the limitation “the hydrogel includes uncrosslinked alginate” in the claim while claims 1, 9 and 18 only provide for a hydrogel that includes hyaluronic acid and crosslinked alginate.  There is insufficient antecedent basis for this limitation in the claim for this limitation.  If applicant means the uncrosslinked alginate to be in addition to the hyaluronic acid and the crosslinked alginate, then they may consider indicating that “the hydrogel further comprises uncrosslinked alginate”.  
Claims 8 and 17 are rejected as being dependent on indefinite claims.  
Claim 10 recites the limitations " the hydrogel comprises a therapeutic agent, the therapeutic agent including at least one of a drug, a pharmaceutical agent, a peptide, a protein, a medicine, a hormone, a macromolecule, or combinations thereof”, “the hyaluronic acid” and “the crosslinked alginate” in the claim without a prior recitation of a hydrogel with such items.  The only hydrogel mentioned in claim 9 is one that includes hyaluronic acid and crosslinked alginate.  There is insufficient antecedent basis for this limitation in the claim.  If applicant means the therapeutic agent to be in addition to the hyaluronic acid and the crosslinked alginate, then they may consider indicating that “the hydrogel further comprises a therapeutic agent…”.  If applicant 
Claim 15 recite the limitations "the alginate” in the claim while claims 11 and 9 provide for crosslinked alginate specifically.  There is no earlier provision of just “alginate”, which would include both crosslinked and uncrosslinked forms. This would also change the way that the ratio of “hyaluronic acid to alginate” is read as only crosslinked alginate would possibly represent a smaller amount of the total alginate.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Applicant is reminded that the claims are examined under pre-AIA  and the standard for addressing a 103 rejection with a reference being used under USC 102(e) is to make a statement in the arguments under USC 103(c) (see MPEP 2146).  

Claims 1-2, and 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zawko US 8728499 (Earliest effective US priority to February 2008, different inventive entity; related to US 10442911) and Na (Journal of Materials Science, online June 3, 2012, volume 23, pages 2303-2313; cited in applicant’s new IDS).  
Claims 1, 9, and 18 are drawn to systems/products including hydrogels with hyaluronic acid and crosslinked alginate (crosslinked with multivalent cation or more specifically calcium in claim 1) and a sequestering agent for the multivalent cation or more specifically calcium chelator in claim 1), where the hydrogel is configured to leach hyaluronic acid and the hydrogel is not templated by a crystal (hydrogel formed around a crystal/crystalline form).  
Note that the independent claims of US ‘499 provide for embodiments without mentioning crystals in the hydrogel/crystal templating.  Thus, the claims cover both crystal 
A chelator is also a sequestering agent and if the prior art provides for a chelator, it will also read on sequestering agent.  
The phrase “the hydrogel film is configured so its bioresorbability increases in response to applying the calcium chelator to the hydrogel film" indicates a property of the hydrogel film of calcium crosslinked alginate when exposed to a calcium chelator.  If the prior art teaches the claimed components and structure, yet is silent to bioresorbability, it will be expected to have this property (see MPEP 2112).  Additionally, the hydrogel film and the calcium chelator or sequestering agent are viewed as separate entities within the kit, so the prior art may teach these as being separate components.  In the instant case, it is the calcium crosslinked alginate that provides the film the capability to be bio-resorbed when a calcium chelator is applied.  Therefore, the claim dictates the chemical and structural features to allow for the "configuration."  One of ordinary skill in the art would place the calcium crosslinked alginate in locations of the film that would be accessible to the calcium chelator.  
It is also noted that hyaluronic acid is also a macromolecule that is known to have certain therapeutic benefits, so hyaluronic acid would also qualify as a therapeutic agent of the claims.  
Hyaluronic acid by nature is mucoadhesive, and thus, a composition having mucoadhesive compounds will have a degree of mucoadhesiveness (MPEP 2112).  That mucoadhesiveness will be expected to increase when a calcium chelator decompartmentalizes any compartmentalized hyaluronic acid (HA).  
The properties of mucoadhesiveness, leaching of HA, transparency bioresorbability, and release of agents and what happens to these properties with addition of sequestering agent/chelator 
	Zawko teaches in claim 1 “An apparatus comprising: a hydrogel film having first and second opposing ends; uncrosslinked hyaluronic acid included in the hydrogel; and crosslinked alginate included in the hydrogel; wherein the alginate is crosslinked with calcium and the alginate is crosslinked around the uncrosslinked hyaluronic acid.”  See figures of Zawko for pictures of hydrogels.  Zawko teaches as one embodiment in claim 5 that the network includes a crystal, and thus, including a crystal is an optional embodiment in the claims.  Claim 2 of Zawko provides for a pore network and Claim 3 of Zawko provides for compressed hyaluronic acid (a form where the size of the hyaluronic acid is changed).  Zawko provides that at least one of a drug or protein are contained in the hydrogel (claim 7 of Zawko).  Zawko provides for a calcium chelator in the kit (claim 10 of Zawko).  Zawko provides that the hydrogel consists essentially of uncrosslinked hyaluronic acid and crosslinked alginate (claim 11 of Zawko).  Zawko teaches EDTA as a calcium chelator (column 7, lines 15-16) and that the calcium chelator dissolves the hydrogel film (column 7, lines 13-16).  Dissolving of the film would allow for release of the components within it like the hyaluronic acid, drugs and proteins.  Since Zawko provides for the alginate crosslinked around the uncrosslinked hyaluronic acid and for a calcium chelator that is able to dissolve the hydrogel by chelation of the calcium (a multivalent cation), it provides for the configuration to release/leach the hyaluronic acid.  Zawko teaches sodium hyaluronate (column 8, lines 46-47).  Zawko provides for placing films in sealed containers (a packaging) (column 9, lines 50-51).  One of ordinary skill in the art would routinely package items that are 
	Na teaches hyaluronic acid/mildly crosslinked alginate hydrogels as an injectable tissue barrier (title and abstract).  Na teaches muco-adhesive HA embedded in mildly crosslinked alginate (abstract, section 2.2).  Thus, when HA is released, there will be more available mucoadhesive substance (the HA).  Na provides for alginate hydrogels as carriers for drug delivery (page 2310, first column).  Na provides for release of the HA and dissolving of the uncrosslinked HA and crosslinked calcium alginate in body fluids (comprised of water) (figure 10).  Na does not provide for crystals in its films or for crystal templated hydrogels.  
	Even though the references do not specifically address increases in transparency, they do address the dissolving of the hydrogel of calcium crosslinked alginate and uncrosslinked hyaluronic acid when exposed to the chelator/sequestering agent.  As a hydrogel dissolves, its transparency will increase as the layer thins making it easier for light to pass through.  A composition and its properties are inseparable (MPEP 2112).  Thus, since the reference teaches the hydrogel of the claims and a chelating agent, it will be able to provide the same results.  
	One of ordinary skill in the art at the time of instant invention would have produced a kit with an untemplated (not crystal templated) hydrogel films containing calcium (multivalent cation) crosslinked alginate and uncrosslinked HA; and a multivalent cation chelator like EDTA by the teachings of the references which allow for the option of no crystal templating.  Mayes and Na are to hydrogels with cation crosslinked alginate and uncrosslinked HA (MPEP 2144.06).  

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayes US 8946194 (Earliest effective US priority to October 2010, different inventive entity; related to US 2019/0216933) and Na (Journal of Materials Science, online June 3, 2012, volume 23, pages 2303-2313; cited in applicant’s new IDS).  
Claims 1, 9, and 18 are drawn to systems/products including hydrogels with hyaluronic acid and crosslinked alginate (crosslinked with multivalent cation or more specifically calcium in claim 1) and a sequestering agent for the multivalent cation or more specifically calcium chelator in claim 1), where the hydrogel is configured to leach hyaluronic acid and the hydrogel is not templated by a crystal (hydrogel formed around a crystal/crystalline form).  
A chelator is also a sequestering agent and if the prior art provides for a chelator, it will also read on sequestering agent.  
The phrase “the hydrogel film is configured so its bioresorbability increases in response to applying the calcium chelator to the hydrogel film" indicates a property of the hydrogel film of calcium crosslinked alginate when exposed to a calcium chelator.  If the prior art teaches the claimed components and structure, yet is silent to bioresorbability, it will be expected to have this property (see MPEP 2112).  Additionally, the hydrogel film and the calcium chelator or sequestering agent are viewed as separate entities within the kit, so the prior art may teach these as being separate components.  In the instant case, it is the calcium crosslinked alginate that provides the film the capability to be bio-resorbed when a calcium chelator is applied.  Therefore, the claim dictates the chemical and structural features to allow for the "configuration."  One of ordinary skill in the art would place the calcium crosslinked alginate in locations of the film that would be accessible to the calcium chelator.  

Hyaluronic acid by nature is mucoadhesive, and thus, a composition having mucoadhesive compounds will have a degree of mucoadhesiveness (MPEP 2112).  That mucoadhesiveness will be expected to increase when a calcium chelator decompartmentalizes any compartmentalized hyaluronic acid (HA).  
The properties of mucoadhesiveness, leaching of HA, transparency bioresorbability, and release of agents and what happens to these properties with addition of sequestering agent/chelator is determined on the components of the hydrogel.  Since the prior art allows for such a hydrogel with calcium crosslinked alginate and uncrosslinked hyaluronic acid along with a calcium chelator, the system provided in Zawko will have these functional properties of the instant claims (see MPEP 2112).  
Mayes teaches “An apparatus comprising: uncrosslinked hyaluronic acid included in a hydrogel film; and crosslinked alginate included in the hydrogel; wherein (a) the alginate is crosslinked with calcium, (b) the alginate is crosslinked around the uncrosslinked hyaluronic acid, (c) the hyaluronic acid and the alginate are formed around a network of pores that are backfilled with a backfill material; and (d) the apparatus is included in a kit comprising a chemical component that dissolves the backfill material” (claim 1 of Mayes).  Mayes teaches a calcium chelator in a kit (claim 32 of Mayes).  EGTA, EDTA, and citrate are all common calcium chelators of the art.  Mayes teaches in claim 7 that the hydrogel encapsulates at least one of a drug, growth factor, hormone, protein, and combinations thereof (also see claim 8 of Mayes).  Mayes teaches that the backfilled material may contain small molecules available for growth factor release or drug release (fifth paragraph of detailed description).  Mayes provides 
Na teaches hyaluronic acid/mildly crosslinked alginate hydrogels as an injectable tissue barrier (title and abstract).  Na teaches muco-adhesive HA embedded in mildly crosslinked alginate (abstract, section 2.2).  Thus, when HA is released, there will be more available mucoadhesive substance (the HA).  Na provides for alginate hydrogels as carriers for drug delivery (page 2310, first column).  Na provides for release of the HA and dissolving of the uncrosslinked HA and crosslinked calcium alginate in body fluids (comprised of water) (figure 10).  Na does not provide for crystals in its films or for crystal templated hydrogels.  
Even though the references do not specifically address increases in transparency, they do address the dissolving of the hydrogel of calcium crosslinked alginate and uncrosslinked hyaluronic acid when exposed to the chelator/sequestering agent.  As a hydrogel dissolves, its transparency will increase as the layer thins making it easier for light to pass through.  A composition and its properties are inseparable (MPEP 2112).  Thus, since the reference teaches the hydrogel of the claims and a chelating agent, it will be able to provide the same results. 
 	One of ordinary skill in the art at the time of instant invention would have produced a kit with an untemplated (not crystal templated) hydrogel films containing calcium (multivalent 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-11 of U.S. Patent No. 8728499 in view of Zawko US 8728499. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator.  ‘499 does not provide for types of calcium chelators like in instant claim 2.  Zawko teaches EDTA as a calcium chelator (column 7).  Claims 1, 4, 5, 9-11, 13-15, and 18 contain limitations to the functions of the hydrogel when the chelator/sequestrant is added.  As ‘499 provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties.  Uncrosslinked alginate would amount to the alginate that does not get crosslinked during crosslinking.  

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 10, 13-15, 17-20, and 22-25 of U.S. Patent No. 9662424 in view of Mayes US 8946194. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. Mayes claims provides for backfill material that can be one or both of hyaluronic acid or alginate (does not say crosslinked).  Thus, one of ordinary skill in the art would have also included some uncrosslinked alginate into such an alginate hydrogel.  

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 12, 14-15, 19, 20, 23, 24, 27, 28, 32, and 35 of U.S. Patent No. 8946194 in view of Zawko US 8728499. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. ‘194 does not provide for types of calcium chelators like in instant claim 2.  Zawko teaches EDTA as a calcium chelator (column 7).  Claims 1, 4, 5, 9-11, 13-15, and 18 contain limitations to the functions of the hydrogel when the chelator/sequestrant is added.  As ‘194 provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties.  ‘194 claims provides for backfill material that can be one or both of hyaluronic acid or alginate (does not say it has to all be crosslinked).  

s 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, and 12-16 of U.S. Patent No. 10272184. Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. As ‘184 provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties.  Uncrosslinked alginate would amount to the alginate that does not get crosslinked during crosslinking.  

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 13-20 of US Patent No. 10442911 that was formerly 15/890,719 (Issue fee paid by applicant, now US Patent 10442911) in view of Zawko US 8728499.  Although the claims at issue are not identical, they are not patentably distinct from each other because each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator.  Zawko teaches EDTA as a calcium chelator (column 7).  Claims 1, 4, 5, 9-11, 13-15, and 18 contain limitations to the functions of the hydrogel when the chelator/sequestrant is added.  As ‘911 claims provides for such a hydrogel and calcium chelator and also promotes the addition of drugs or proteins to the hydrogel, it will be capable of these functional properties. Uncrosslinked alginate would amount to the alginate that does not get crosslinked during crosslinking.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10850011 in view of Mayes US 8946194. each provides for a hydrogel film comprised of uncrosslinked hyaluronic acid and calcium crosslinked alginate and provides for kit that also contains a calcium chelator. Mayes claims provides for backfill material that can be one or both of hyaluronic acid or alginate (does not say crosslinked).  Thus, one of ordinary skill in the art would have also included some uncrosslinked alginate into such an alginate hydrogel.  

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MARK V STEVENS/Primary Examiner, Art Unit 1613